DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a method for making a laminated part as recited in claim 11. The closest prior art, James et al., U.S. Pre Grant Publication 2013/0136931, teaches a polyurethane coated sandwich structure comprising a core material between layers of fiber material [0027]. Paragraph 0029 discloses that woven and non-woven fiber mats are suitable for fiber materials used for covering the core.  Paragraph 0062 discloses that the reinforcing fiber mat is impregnated with a polyurethane-forming mixture. Paragraphs 0030-0037 discloses that the polyurethane coating comprises (A) a polyol component comprising at least one natural oil based polyol having a functionality of 1.5 to 6 wherein the polyol comprises one or more natural oil based polyol. Paragraph 0037 discloses that the polyol component may comprise one or more non-natural oil based polyol such as a polyether polyol. Paragraph 0038 discloses that natural oil based polyols can include vegetable oils [fatty acid ester] composed of triglycerides [fatty acids linked together with glycerol]. Paragraph 0032 discloses that the polyurethane coating also includes (B) at least one polyisocyanate. Examples 1 and 2 in Table 1 discloses that the polyol composition includes a polyether polyol having a functionality of 3 [VORANOL™ CP 260] [0071] and a fatty acid ester [DNC 420 - soy based monomer capped on a glycerine imitated polyol].  Paragraph 0065 
	James fails to teach or suggest injecting a reaction mixture via RIM process into a mold cavity wherein the mold cavity surface has a non-reactive, silicone-free mold release agent and wherein the reaction mixture comprises
(1)    a polyisocyanate;
(2)    a polyether polyol having a molecular weight of 1,800 Da to 12,000 Da and a functionality of at least 2; and
(3)    0.5 to 15% by weight, based on the total weight of the reaction mixture, of a fatty acid ester having an isocyanate-reactive functionality of at least 1.  Also, James fails to teach or suggest the reaction mixture is allowed to react in a closed mold to form an outer layer that at least partially coats at least one of the polyurethane impregnated fiber layers.

	In summary, claims 11-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786